Fourth Court of Appeals
                                San Antonio, Texas
                                    November 30, 2015

                                    No. 04-14-00374-CR

                                    Luis Arnaldo BAEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR6881
                      Honorable Philip A. Kazen, Jr., Judge Presiding


                                      ORDER

      The appellant’s motion for extension of time to file motion for rehearing is GRANTED.
The motion for rehearing is due December 14, 2015.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court